Citation Nr: 0801047	
Decision Date: 01/10/08    Archive Date: 01/22/08

DOCKET NO.  05-04 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of 
gunshot wound of the head with paralysis of the left side and 
skull defect.

3.  Entitlement to service connection for right arm loss of 
use status post laceration.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to July 
1981. 

This matter comes before the Board of Veterans' Appeals 
(Board) from June 2004 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana that denied the issues on appeal.    

The Board remanded the claim in April 2006 for further 
development.


FINDINGS OF FACT

1.  The appellant did not engage in combat while on active 
duty.

2.  The appellant's PTSD first manifested many years after 
service and is not related to a corroborated stressor that 
occurred in service.  

3.  The competent and probative evidence of record shows that 
the appellant does not have residuals of a gunshot wound to 
the head linked to service on any basis.

4.  The appellant's injury to his right arm in service was a 
result of the appellant's alcohol abuse.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007).

2.  Service connection for residuals of gunshot wound of the 
head with paralysis of the left side and skull defect claimed 
as due to PTSD is not warranted.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007)

3.  Service connection for right arm loss of use status post 
laceration is barred as a matter of law.  38 U.S.C.A. §§ 
1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.301, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2003, May 2006, 
and October 2006; a rating decision in June 2004; and a 
statement of the case in October 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in a 
supplemental statement of the case issued in September 2007.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

In September 2007 the appellant wrote that he had no other 
information or evidence to submit.  He requested that his 
case be returned to the Board for further appellate 
consideration as soon as possible. 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  To show chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service (or in 
the presumption period) is not, in fact, shown to be chronic 
or where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Where a veteran served continuously for 90 days or more 
during a period of war, or had peacetime service after 
December 31, 1946, and specified disorders, such as a 
psychosis, manifest to a degree of 10 percent or more within 
one year from the date of termination of such service, the 
disability shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997); 38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

When a disability is not initially manifested during service 
or within an applicable presumption period, service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a); a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. 3.304(f); Cohen v. Brown, 10 Vet. App 128 (1997).  If 
the evidence shows that the veteran did not serve in combat 
during service, or if there is a determination that the 
veteran engaged in combat but the claimed stressor is not 
related to such combat, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of 
the claimed stressor.  Doran v. Brown, 6 Vet. App. 283 
(1994).  The veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor.  Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. 389 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).  The record must contain corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  
West v. Brown, 7 Vet. App. 70 (1994); Zarycki v. Brown, 6 
Vet. App. 91 (1993).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim for service connection for PTSD.  The 
veteran's service discharge form shows that his military 
occupational specialty was infantryman.  He served during 
peacetime and served in Korea.  His last duty assignment was 
"CO A 1st BN 38th INF."  He did not receive any medals or 
citations that show participation in combat.  

The appellant's service medical records are negative for 
complaints, findings, or diagnosis of PTSD.  He claims that 
evidence shows he was hospitalized from January 1981 to July 
1981 for a mental condition.  However, service medical 
records do not substantiate that claimed period of 
hospitalization.  

Service medical records show that the appellant was seen at 
an emergency room at a Camp in Korea after knocking his right 
arm through a window in May 1981.  He was observed as heavily 
intoxicated, oriented, and belligerent.  He was evacuated to 
an Army hospital for surgical repair.  After approximately 
four days of treatment he was returned to duty.  The 
diagnoses were laceration of right arm and alcohol 
intoxication.

In response to a request to the National Personnel Records 
Center (NPRC) for hospital records for psychiatric treatment 
from January 1981 to July 1981, records were received for a 
period of hospitalization in June 1981 when he was 
hospitalized at an Army Hospital for two days for neuro-
psychiatric observation and then returned to duty.  An 
admission note on June 8, 1981, stated that was the first 
psychiatric admission.  He denied psychiatric, alcohol, or 
drug history.  He had been a self referral to his local 
mental health clinic with complaints of feeling uptight, 
irritable, and like he was going to "go off".  Reportedly 
he voiced ideation at his unit of hurting others.  

Upon admission the appellant denied any suicidal or homicidal 
ideation, but then said for the purpose of the record that he 
did want to harm others.  He stated that he went to the 
hospital for a rest and to keep the people in the unit from 
bothering him because he wanted out of the Army.  He referred 
to another patient on the ward accused of murder and said he 
would not have come if he had known the other patient was 
there.  He reported that he drank approximately one six pack 
per day but would consume any kind of alcohol.  He gave the 
impression of "CBD".  He stated that he did not want to be 
in the Army and was just waiting for a Chapter Out and 
thought he would come to the hospital instead of get in 
trouble.  

A psychiatrist found that at the time of admission the 
appellant was alert to time, place and person.  He had no 
significant disturbance in thought process or mood.  The 
admission note indicated the appellant made homicidal 
statement to get into hospital.  The impression was "C&B".  
The plan was for him to return to duty soon.  The appellant 
stated that he didn't like the Army and wanted out.  He had 
related homicidal ideation to his superior.  He was pending 
chapter separation and was sent for evaluation.  A mental 
status examination found him alert, oriented, his affect was 
within normal limits, his mood was not disturbed and he had 
no pathologic thought process and no bizarre ideation.  He 
was not suicidal.  He stated that he was not really 
homicidal; that he only had said that to help get out of the 
unit.  The impression was "C&B".  

Two days later the discharge note reflected that the 
appellant had displayed no signs of psychosis or significant 
depression.  His main symptomatology was interpersonal 
relationships which had passive-aggressive and manipulative 
features.  The impression was character style with passive 
aggressive and manipulative features.  He was only there for 
observation and his hospital course was benign.  The 
recommendation for follow-up care was at a local facility on 
an as needed basis.  Another record indicated that he had an 
appointment scheduled on his return to camp.  At discharge, 
the diagnosis was character style with passive-aggressive and 
immature features.  

The appellant had a mental status evaluation in June 1981 by 
a psychiatrist which disclosed passive aggressive behavior.  
The psychiatrist found that the veteran had no mental disease 
or defect warranting separation from service through medical 
channels.  He did have a personality style likely to bring 
him into repeated conflicts with authority and it was 
unlikely that disciplinary action would be effective in 
altering this behavior.  The psychiatrist recommended 
administrative separation.  The impression was that the 
veteran was fully alert, fully oriented, his mood or affect 
was unremarkable, his thinking process was clear, his thought 
content normal and his memory was good.  The impression was 
that the appellant "is mentally responsible" and met 
retention requirements.  The appellant denied further 
examination at the time of service discharge.  Thus, PTSD or 
a chronic acquired psychiatric disorder is not shown in 
service.  

Evidence of record includes a Proposed Separation Action 
notification to the appellant.  The action was initiated to 
release the appellant from active duty based on his inability 
to adapt socially and emotionally to the service, his lack of 
self-discipline, and his poor personal conduct.  

Post-service, there is no medical evidence of record showing 
a psychosis manifested to a degree of 10 percent within one 
year from the date of separation from service.  On mental 
status examination approximately one month prior to 
discharge, no diagnosis of a psychosis is shown.  
Approximately three months after discharge, when the 
appellant suffered a self inflicted gunshot wound to his head 
in October 1981 resulting in paralysis of the left side and a 
small defect of left hemiparesis, he was diagnosed as 
suffering from a situational adjustment reaction.  He was 
seen for a psychiatric consultation and felt to have an 
underlying premorbid personality disorder but otherwise not 
felt to be psychotic.  The charge was an accidental shooting.  
Mental Health Clinic notes show treatment from June 1982 
through July 1982 when he was diagnosed with adjustment 
disorder with mixed emotional features and a passive 
aggressive personality disorder.  This evidence does not show 
a diagnosis of PTSD.  Moreover, the evidence does not show 
the manifestation of a psychosis to a compensable degree 
within one year after separation from service to warrant 
entitlement to service connection on a presumptive basis.

At a psychiatric evaluation by a State Department of Mental 
Health in November 1989 the diagnostic impression was organic 
brain syndrome secondary to a gun shot wound to the head on 
Axis I and antisocial personality disorder on Axis II.  This 
evidence does not show a diagnosis of PTSD or link the 
diagnosis of organic brain syndrome to service. 

Private medical evidence shows that the appellant was 
admitted to the New Iberia Mental Health Clinic in June 1982 
as a referral from his family physician.  The admitting and 
final diagnoses were adjustment disorder with mixed emotional 
features and passive-aggressive personality disorder.  After 
the initial evaluation sessions the appellant did not return.  

He was readmitted in September 1989 as a self referral 
because he felt angry all the time.  He reported that he 
drank heavily and did drugs while in the military in Korea.  
He reported that he had witnessed several of his friends and 
fellow soldiers killed in a firing range when a soldier 
turned his weapon on the other troops on the range.  He 
reported having vivid recall of that event.  His last contact 
date was in October 1989.  

He was readmitted in November 1991 as a self referral and it 
was suspected that the appellant was attempting to get 
another evaluation to assist him in his application for 
disability benefits through VA.  He reported being angry all 
the time at VA because of the denial of benefits.  He denied 
alcohol abuse but admitted to social drinking.  The 
impression was schizophrenia, chronic paranoid type.  The 
examiner noted that the appellant produced documentation 
which indicated that he had been in a psychiatric unit while 
in the service for several months; however the lengths of 
stay were not documented by the Army.  The examiner indicated 
this might strongly suggest that the appellant was 
experiencing significant emotional illness while in the 
service.  It might be that the appellant sustained a 
significant brain injury secondary to emotional illness or 
substance abuse within the time allowed for him to claim 
service connected benefits.  This medical evidence does not 
show a diagnosis of PTSD.  

The examiner suggested the possibility of emotional illness 
shown in service based on the reporting by the appellant that 
he had been in a psychiatric unit in service for several 
months, although he acknowledged that this had not been 
documented.  As discussed above, the service medical records 
show that the appellant had been in a psychiatric unit for 
only two days for observation and evaluation.  Thus, this 
medical opinion in November 1991 is of little probative 
value.  The Board is not bound to accept medical opinions 
that are based on history supplied by the appellant, where 
that history is unsupported by the medical evidence or based 
upon an inaccurate factual background.  Black v. Brown, 5 
Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458 (1993).  

A private psychological report in December 1992 indicates 
that the appellant described himself as having thrived off 
what he claimed as the warrior experience in Korea.  He had 
been agitated by an incident in which another soldier 
deliberately killed other soldiers on a firing range and felt 
it was his duty to kill that man.  He related having been 
hospitalized in service for a combination of medical and 
psychiatric reasons.  The clinical psychologist, H.J.L., 
Ph.D., noted that information from the psychiatric 
involvement in the military was not available for the 
evaluation.  The examiner referred to evidence that indicated 
the appellant had been considered to have been a discipline 
problem in the military.  The examiner also noted that 
records from the local mental health center that the 
appellant had been attending indicated he had 
characterological problems of a passive-aggressive nature.  
The appellant claimed that he had difficulty decompressing 
from his military experiences after he was discharged which 
led to a suicide attempt in which he shot himself in the 
head.    

Dr. H.J.L.'s summary indicated that the appellant claimed 
that he was emotionally disturbed while in the military, that 
he sought help for this condition, and that he was instead 
told to become more involved in more violent military 
activities.  He continued to be preoccupied to a significant 
extent with his military experience, including ambivalence 
about his role with respect to participation in violent 
activities.  The diagnoses were PTSD and organic personality 
syndrome on Axis I.  The examiner felt that the appellant's 
continuing preoccupation with his military experience 
supported the diagnosis of PTSD.  

The appellant was afforded a VA mental disorders examination 
in February 1993.  The appellant reported a history as being 
the leader in excursions across the neutral zone in Korea and 
was seen as being too motivated at times.  He also had guilty 
feelings about not having taken out the soldier who turned on 
his company and killed other soldiers.  He admitted to severe 
alcohol dependence problems which started in the military, 
when he would drink approximately one liter of whiskey every 
day in Korea.  He also admitted to trying a number of 
different drugs while in the Army.  After examination, the 
diagnoses were organic brain syndrome, organic personality 
syndrome, PTSD, and alcohol dependence, with heavy use in the 
past and mild to moderate use at present.

At VA psychological testing in March 1993, the appellant 
stated that he had been the mascot of the company and was 
called the spark plug.  He was highly motivated.  He said 
that he was getting sick and needed to decompress and spoke 
to a priest and a psychiatrist.  He related that a soldier 
killed about seven men on an adjoining firing range.  The 
appellant said the men killed were friends and he went to the 
range after the incident and saw the bodies which made his 
problems worse.  He put his arm through a glass window in his 
sleep and ended up in a psychiatric hospital and remained for 
about a month.  The soldier who had killed the men at the 
firing range was there and the appellant felt he should take 
out the soldier.  Instead he signed a paper giving him a 
general discharge under honorable conditions for failure to 
maintain control.  

The appellant maintained that the firing range incident, his 
subsequent poor treatment at the hospital, and his discharge 
from the Army were the traumatic stressors responsible for 
many of his difficulties at that time.  The examiner noted 
that the appellant acknowledged many symptoms characteristic 
of PTSD, although it was difficult to determine if the 
symptoms were related to his military experiences or a result 
of his brain injury.  He had indicated moderate exposure to 
combat.  The clinical psychologist diagnosed organic 
personality disorder and PTSD.  

The Board notes that the above medical evaluations provide a 
diagnosis of PTSD related to stressful incidents in service.  
What the record does not show is that any of the medical 
professionals who diagnosed PTSD had access to the claims 
file, or had the opportunity to review the appellant's 
medical history as evidenced by the claims folder.  Although 
the appellant claimed that he was highly motivated in 
service, the evidence indicates that he was not happy in the 
Army and wanted to get out.  The service medical records do 
not indicate that he received poor treatment at the hospital 
where he was for two days of observation and evaluation.  
When evaluated in March 1993 he indicated moderate exposure 
to combat, however, there is no evidence that the appellant 
engaged in combat.  His reports about the firing range 
incident are inconsistent as he first reported he was present 
and later said that he went to the range after the incident.  
Although he reported being agitated by the firing range 
incident, his concern was more that he did not kill the 
solider that had turned on his fellow soldiers.  Regarding 
the above diagnoses of PTSD, those were not based on a 
verified stressor, but were premised on an inaccurate history 
provided by the appellant that his medical care professionals 
accepted as reliable.  A physician's opinion based on an 
inaccurate factual premise has no probative value.  Reonal v. 
Brown, 5 Vet. App. 458 (1993).  The Board is not bound to 
accept the opinions of physicians, psychologists, or social 
workers whose diagnoses of PTSD were based on an unverified 
history of stressful incidents as related by the veteran.  
Wilson v. Derwinski, 2 Vet. App. 614 (1992).

A reply from the United States Army & Joint Services 
Environmental Support Group indicates that no historical 
record was located for the veteran's unit during 1980 and 
1981 to corroborate his account of a firing range incident.  

In December 1996, the appellant contended that his stressors 
involved a fellow soldier going crazy and killing five other 
soldiers.  He attached newspaper articles that told the 
story.  He did not know the exact names of the people 
involved.  He felt that the newspaper articles were 
identifying information and that a further search should be 
made.  In January 1997 he listed the names of three 
individuals involved as shown in the newspaper articles.  
These were names of two soldiers involved in the shootings 
and one soldier killed during the shootings.  

In December 1997, the Center for Research of Unit Records 
(formerly the United States Army & Joint Services 
Environmental Support Group) stated that a United States Army 
Crime Records Center Report of Investigation documented that 
in June 1981 at a firing range a soldier shot and killed 3 
fellow soldiers.  During the same incident, a second soldier 
shot and killed another soldier and then shot a soldier in an 
attempt to kill him.  All these individuals were assigned to 
the 2nd Engineer Battalion.  The report further stated that 
the appellant was not listed on the Report of Investigation 
as a witness to this incident.  

In September 2003, a private clinical psychologist, H. J. L., 
Ph.D., who had previously evaluated the appellant in December 
1992, again evaluated the appellant in connection with an 
attempt to reopen his case for service-connected disability 
associated with military service in Korea.  He continued to 
be preoccupied with the same stressors noted in the previous 
psychological evaluation.  He believed that he failed in a 
mission to kill a man who had deliberately killed American 
soldiers on a firing range.  His distress about this matter 
was exacerbated because he was placed in the same psychiatric 
hospital with that man.  He also referred to stress in Korea 
due to being involved in DMZ missions and to have been 
"trained to kill", although he claimed never to have killed 
anyone.  The diagnoses were dysthymic disorder, PTSD, 
delayed, and personality change due to head injury, labile 
type.  The psychologist found that the results of this 
assessment indicated no marked change in findings or opinion 
from those noted in the December 2002 psychological 
evaluation.  The veracity of his statements about trauma 
experienced in the Army could not be verified by the 
evaluation.  However, the examiner noted that his 
presentation was sincere and believable.  Although there is 
verification of the shooting incident, there is no 
verification that the appellant was present.  Moreover, he 
relates his stressor more as having failed in what he 
believed was his mission to kill the soldier who committed 
the murders.  There is no verification that he was assigned 
by any authority to kill that soldier.

The Board is not bound to accept the opinions of physicians, 
psychologists, or social workers whose diagnoses of PTSD were 
based on an unverified history of stressful incidents as 
related by the veteran.  Wilson v. Derwinski, 2 Vet. App. 614 
(1992).

In November 2003, the veteran described the stressor events 
as being on the DMZ, an arm injury causing deep lacerations 
due to waking up from a nightmare due to experience on DMZ 
doing night invasions, scanning for bombs, and security 
watch; the killing of four American soldiers and seriously 
wounding one by another soldier; and the killer and the 
appellant placed on the same psychiatric ward.  He claims to 
have been at the DMZ from September 1980 through early 
December 1980.  He claims to have been placed on the same 
psychiatric ward in June 1981.  He also provided the names of 
the soldiers killed. 

He later stated that he and the soldier who killed the other 
soldiers were in the same hospital at the same time in June 
1981.  They were both in the same latrine at the time and 
there were two guards there so he was not able to retaliate 
against that man.  

The appellant also mentioned a stressor of riding home on a 
plane that had another soldier who had taken gasoline and set 
himself on fire.  He was wrapped in gauze and in a hospital 
bed.  All during the trip he had to look at this man.  He 
came home with the same mental problems while working or 
being around other people.   

In November 2004 in his substantive appeal, the appellant 
stated that he could not swear that he viewed the body bags 
while in Korea and could not give any of the facts about the 
body bags, but had body bags constantly in his nightmares and 
flashbacks.  The trauma that he did fully remember was the 
viewing of the other veteran who burned himself and who was 
on the plane when he flew back from Korea.  He further 
contends that he was treated for mental illness while 
stationed in Korea and hospitalized in Korea.  

Dr. B.L.C. wrote in November 2004 that he had reviewed a VA 
rating decision dated in December 1993; the September 2003 
medical record from Dr. T.H.; the medical records from H.L., 
Ph.D., dated in December 1992 and September 2003; two police 
reports dated in October 1981; and a VA medical form dated in 
July 1987.  In his medical opinion, the appellant's 
PTSD/mental illness was a direct result of his military 
service and was service-connected.  Records received from Dr. 
B.L.C., in response to a request for clinical records, 
primarily consist of his November 2004 statement and an 
identical statement dated in May 2006 stating his opinion of 
the relationship of the issues claimed to service and copies 
of the evidence he reviewed.  The bare statement that the 
appellant's PTSD was a direct result of his military service 
is of low probative value, as no basis was provided for the 
statement.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Sklar 
v. Brown, 5 Vet. App. 140 (1993).  Accordingly, the Board 
finds that this opinion is not competent medical evidence of 
a nexus between the appellant's claimed PTSD and active 
service.

In May 2007, Dr. R.F.H. wrote that the appellant had been 
under his care since November 1988.  Based on long experience 
with the appellant, his medical history and his examination, 
it was Dr. R.F.H.'s opinion that the appellant suffered from 
PTSD stemming from his military service, which was chronic 
and severe.  His opinion was based on the medical history and 
his examination; however, there is no indication that he 
reviewed the appellant's service medical records or other 
medical records.  As noted above, the bare statement that the 
appellant's PTSD was a direct result of his military service 
is of low probative value, as there is no basis provided for 
the statement.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); 
Sklar v. Brown, 5 Vet. App. 140 (1993).  In addition, the 
probative value of medical evidence is based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches.  Guerrieri v. Brown, 4 
Vet. App. 467 (1993).  Previous evidence of record indicates 
that Dr. R.F.H. is a neurologist who treated the appellant 
for residuals of his right arm injury.  Accordingly, the 
Board finds that this opinion is not competent medical 
evidence of a nexus between the appellant's claimed PTSD and 
active service.

In May 2007, Dr. H.J.L., a private clinical psychologist 
wrote that he would be evaluating the appellant to help 
determine whether or not he was still experiencing post 
traumatic stress symptomatology.  He had previously evaluated 
him on two occasions regarding post traumatic stress from 
military experience.  At his last meeting in August 2003 the 
appellant was still experiencing post traumatic stress and 
there were no clear indications that the PTSD would abate.  
This does not provide any additional medical evidence to the 
prior evaluations by Dr. H.J.L. discussed above.  

In June 2006 the appellant wrote that he could not remember 
the name of the soldier who had burned himself and was on his 
plane flight home.  Without the ability to further clarify a 
time frame, location, or persons involved, there is simply no 
ability to verify this stressor.  

At a VA PTSD examination in May 2007, the examiner indicated 
that the claims file and medical records had been reviewed.  
The report did not show that the appellant had war zone 
service.  His duties in Korea at the DMZ were night invasions 
and scanning for bombs while on the DMZ.  He reported 
stressors as feeling in danger due to the location where he 
was assigned, only one bridge to escape, and enemy 
propaganda; being in the area at the time a soldier shot 
other soldiers at a firing range and seeing the body bags; 
having been hospitalized with the soldier that committed the 
murders and feeling threatened because he was a killer; 
feeling ashamed that that he had a chance to kill the soldier 
as instructed by sergeants but did not do it; putting his arm 
through a window during a nightmare about being attacked and 
bombed; he sought help in service saying that he was a bomb 
about to go off; and flying home with a soldier who had set 
himself on fire and was wrapped in gauze which was disturbing 
to the appellant.  The examiner noted there was verification 
of the shooting of soldiers at a firing range and 
documentation of the appellant's seeking help.  

The appellant stated that he used alcohol to get to sleep.  
He reported military psychiatric treatment in Korea, possibly 
from January 1981 to July 1981 but was unsure about the 
dates.  The examiner noted there was documentation to verify 
this admission.  There was also documentation to verify the 
incident of the appellant shooting himself in the head three 
months after discharge.  He related that his girlfriend woke 
him up and he saw her as Korean.  He did not have alcohol 
dependence.  The examiner diagnosed PTSD and dysthymic 
disorder.  The examiner found that the appellant had been 
severely negatively impacted by the residuals of exposure to 
traumatic events while in the military.  The examiner found 
that the appellant had been traumatized in the military by 
the events described above.  The trauma led to PTSD 
(documented nightmares, flashbacks) and depression.  His 
distress led to a suicide attempt which left him disabled.  

Of the events which the appellant related as stressors at the 
May 2007 VA examination, the examiner noted there was 
verification of the shooting incident at the firing range and 
that the appellant sought help in service.  The nightmares 
that he reported experiencing were not related to these 
stressors other than the reported seeing of body bags at the 
shooting incident.  

Although, there is verification of the firing range shooting 
incident, there is no verification that the appellant was 
present when the incident occurred.  The appellant was not in 
the same unit and not apparently at the firing range when the 
incident occurred as the Report of Investigation did not 
include him as a witness.  He has also made statements that 
he is not sure that he even saw body bags.  He first stated 
that his friends were killed, but was unable to provide 
names.  He later submitted three names.  Two of the names 
were suspected shooters and one was a victim as shown in a 
newspaper article which he also submitted.  After 
verification from NPRC that the shootings at the firing range 
had occurred and listed the names of the soldiers involved, 
the appellant then submitted the names of the soldiers killed 
and wounded.  This suggests that the appellant was not at the 
firing range when the shootings occurred and was not friends 
with the soldiers killed and wounded.  Thus, although there 
is verification of the shooting incident, there is not 
verification that the appellant was present at the incident.  

There is verification that the appellant sought help in 
service, although the evidence does not show that it was due 
to a stressful incident, but rather, that he was not happy in 
the Army and wanted to get out.  He was hospitalized in a 
psychiatric unit, not for some months as he reported at the 
examination, but only for two days and not for treatment but 
for observation and evaluation.  He had reportedly expressed 
homicidal ideation; however, the hospital records show that 
he denied homicidal ideation on admission and during the two 
day period and reportedly had only said that in order to get 
out of his unit.  

More recently, the appellant claimed that he felt threatened 
having been hospitalized with the soldier who had committed 
the murders.  There is no verification of this.  There is 
evidence by the appellant to suggest that during his two days 
of hospitalization for observation in June 1981 that he was 
placed in a psychiatric ward where the soldier who committed 
the shootings was held.  At that time, however, he expressed 
no feelings of fear of being there.  He also reported that he 
had shared a latrine with the soldier charged with the 
killings but was unable to eliminate the soldier as two 
guards were present.  He expressed being upset that he was 
unable to kill the soldier, not that he felt threatened by 
his presence.     

There is verification that the appellant was in Korea and at 
the DMZ.  However, there is no verification of the claimed 
stressful duties as a unit history was not available.  

To the extent that there are multiple diagnoses of record 
showing that the appellant has a personality disorder, the 
Board notes that a personality disorder is not a disease or 
injury within the meaning of applicable legislation for 
disability compensation purposes.  38 C.F.R. §§ 3.303(c), 
4.9, 4.127 (2006); Winn v. Brown, 8 Vet. App. 510 (1996).  

The Board has carefully considered the appellant's 
statements.  He is certainly competent, as a lay person, to 
report that as to which he has personal knowledge. Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  He is not, however, 
competent to offer a medical opinion as to cause or etiology 
of the claimed disabilities, as there is no evidence of 
record that he has specialized medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183 (1997) ( layperson is generally not 
capable of opinion on matter requiring medical knowledge); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  His lay 
statements are not competent medical evidence as to a nexus 
between his claimed current disorder of PTSD and active 
service, or as to claimed continuity of symptomatology 
demonstrated after service.

In summary, based on the evidence of record, the Board finds 
that the appellant did not engage in combat, and the only 
evidence of in-service stressors is contained in the 
appellant's own uncorroborated statements.  While the 
evidence does corroborate the veteran's story of a killing at 
the firing range, the evidence does not indicate that the 
veteran was present.  The veteran has stated both that he was 
present and that he was not, and that he saw bodies or body 
bags and that he did not.  The Board finds his assertions not 
credible.

The Board acknowledges that the record contains diagnoses of 
PTSD.  Notwithstanding these diagnoses, service connection 
for PTSD is not warranted, because there is no credible 
supporting evidence that the claimed in-service stressors on 
which the diagnosis is based occurred.  In the absence of a 
verified stressor, the diagnosis of PTSD which is of record 
is not sufficient to support the claim.  The Board is not 
required to accept an unsubstantiated diagnosis that the 
alleged PTSD had its origins in the appellant's service.  
Wood v. Derwinski, 1 Vet. App. 190 (1991); West v. Brown, 7 
Vet. App. 70 (1994).  Absent credible supporting evidence 
that the veteran actually experienced the claimed in-service 
stressors on which the diagnosis is based, an essential 
element for a grant of service connection for PTSD is not 
established.

As the preponderance of the evidence is against the claim of 
entitlement to service connection for PTSD, service 
connection for PTSD must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. 
§ 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).

Residuals of gunshot wound of the head
with paralysis of the left side and skull defect

The appellant seeks entitlement to service connection for 
residuals of a gunshot wound of the head claimed as due to 
PTSD.  At a private psychological evaluation in 1992, he 
claimed that he had difficulty decompressing from his 
military experiences after he was discharged which led to a 
suicide attempt in which he shot himself in the head.  

As discussed above, service records do not show diagnosis of 
manifestations of PTSD or an active psychosis or neurosis of 
an acquired nature.  

Approximately three months after discharge, the appellant 
suffered a self inflicted gunshot wound to his head in 
October 1981 resulting in paralysis of the left side and a 
small defect of the left hemiparesis.  He was diagnosed as 
suffering from a situational adjustment reaction.  He was 
seen for a psychiatric consultation and felt to have an 
underlying premorbid personality disorder but otherwise not 
felt to be psychotic.  

Hospital records show it was determined that he was playing 
Russian roulette at the time of the incident with no evidence 
of a suicide attempt.  However, the appellant contended it 
had been a suicide attempt.  Police investigative reports 
indicate that one other person had been present.  There was 
report of his having been heavily drinking alcohol that day.  
Reports indicate that the appellant removed four rounds of 
ammunition and then put one back.  The other person saw the 
appellant point the gun toward his head, looked away, heard a 
shot, turned around and saw the appellant slump to the floor.  
The charge was an accidental shooting.  

During his hospitalization for his head wound, he was seen 
for a psychiatric consultation and felt to have an underlying 
premorbid personality disorder but otherwise not felt to be 
psychotic.  Mental Health Clinic notes show treatment from 
June 1982 through July 1982 when he was diagnosed with 
adjustment disorder with mixed emotional features and a 
passive aggressive personality disorder.  There is no 
competent medical evidence of a psychosis at the time of the 
shooting.  The medical evidence at the time of the incident 
of the gunshot wound and treatment after service show an 
adjustment disorder with a personality disorder.  There is no 
diagnosis or findings manifest of an acquired psychosis.  
Consequently the appellant's gunshot wound of the head with 
resultant paralysis and other injury is not shown to be due 
to a psychosis which might be related to military service on 
a presumptive basis.  

When seen at a private mental health clinic in November 1991, 
he was diagnosed with schizophrenia, chronic paranoid type.  
The examiner noted that the appellant produced documentation 
which indicated that he had been in a psychiatric unit while 
in the service for several months; however the lengths of 
stay were not documented by the Army.  The examiner indicated 
this might strongly suggest that the appellant was 
experiencing significant emotional illness while in the 
service.  It might be that the appellant sustained a 
significant brain injury secondary to emotional illness or 
substance abuse within the time allowed for him to claim 
service connected benefits.  Although the examiner raised the 
possibility of a link between the brain injury secondary to 
emotional illness which he possibly experienced in service, 
this was based on an inaccurate reporting by the appellant as 
to treatment in a psychiatric unit in service.  As previously 
discussed, the appellant was hospitalized only for two days 
in a psychiatric unit for observation and evaluation and an 
emotional illness was not diagnosed with any disability.  
Accordingly, that opinion is of low probative value.

Dr. B.L.C. wrote in November 2004 and in May 2006 that he had 
reviewed a VA rating decision dated in December 1993; the 
September 2003 medical record from Dr. T.H.; the medical 
records from H.L., Ph.D., dated in December 1992 and 
September 2003; two police reports dated in October 1981; and 
a VA medical form dated in July 1987.  He opined that the 
appellant's mental illness started in the military and that 
the gun shot wound was a direct result of that mental 
illness.  VA requested clinical records.  Records received 
primarily consisted of his November 2004 statement and 
identical statement dated in May 2006 stating his opinion of 
the relationship of the issue claimed to service and copies 
of the evidence he reviewed.  The bare statement that the 
appellant's gunshot wound was a direct result of his mental 
illness that began in military service is of low probative 
value, as there is no basis provided for the statement.  
Guerrieri v. Brown, 4 Vet. App. 467 (1993); Sklar v. Brown, 5 
Vet. App. 140 (1993).

The examiner at a May 2007 VA examination found that the 
appellant had been traumatized by exposure to events while in 
the military which led to PTSD and depression and his 
distress led to a suicide attempt.  However, as discussed 
above, this medical opinion is viewed as low probative value 
and not competent medical evidence of a link between PTSD and 
service.  The Board places greater weight on the 
contemporaneous medical evidence which in June 1981 found the 
appellant had displayed no signs of psychosis or significant 
depression during his two day hospital observation.  At a 
mental status evaluation in June 1981 he was fully alert and 
his mood or affect was unremarkable.  He was characterized in 
service as having a personality problem creating conflict 
with military authorities.  Post service, medical evidence at 
the time of the gunshot wound shows a diagnosis of a 
situational adjustment reaction and an underlying premorbid 
personality disorder.  He was not felt to be psychotic.  This 
evidence does not support a finding of traumatization or PTSD 
which led to depression.  

The Board notes that a diagnosis of personality disorder had 
been shown in service; however, as noted above, a personality 
disorder is not a disease or injury within the meaning of 
applicable legislation for disability compensation purposes.  
38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2007); Winn v. Brown, 
8 Vet. App. 510 (1996).

The Board has carefully considered the appellant's 
statements.  However, his lay statements are not competent 
medical evidence as to a nexus between his residuals of a 
gunshot wound to the head and active service.  Layno v. 
Brown, 6 Vet. App. 465 (1994); Routen v. Brown, 10 Vet. App. 
183 (1997) (layperson is generally not capable of opinion on 
matter requiring medical knowledge); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

In conclusion, having reviewed the complete record, the Board 
finds that the preponderance of the competent and probative 
evidence is against the appellant's claim of entitlement to 
service connection for residuals of gunshot wound of the 
head.  The competent medical evidence of record linking the 
post-service self inflicted gunshot wound to the head to 
service is not persuasive and is based on an inaccurate 
history supplied by the veteran.  The medical evidence does 
not establish that the self inflicted gunshot wound to the 
head was due to an acquired chronic psychiatric disorder 
which began while on active duty or to a psychosis which 
manifested during a presumptive period.  As service 
connection for PTSD is denied in this decision, entitlement 
to service connection for residuals of a post service gunshot 
wound as due to PTSD is not warranted. 

As the preponderance of the evidence is against the claim of 
entitlement to service connection for residuals of gunshot 
wound of the head with paralysis of the left side and skull 
defect, service connection must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.304(f).

Loss of use of right arm status post laceration.

The appellant seeks entitlement to service connection for 
loss of use of his right arm due to a laceration in service.  
The appellant claims that his service medical records clearly 
show that he suffered a right arm injury in service.  He 
contends that due to mental illness he suffered a nightmare 
and when he woke up he pushed his right arm through a window.  
The residuals of that injury include loss of use.  

Service medical records show that the appellant sought 
emergency treatment shortly after midnight on a date in May 
1981 for a right arm injury.  He was observed as heavily 
intoxicated, oriented, and belligerent.  He was transported 
by ambulance from his camp to a hospital emergency room at an 
Army hospital and then admitted for surgical repair of his 
right arm injury.  The clinical records show at the time of 
admission in May 1981 after allegedly putting his arm through 
a window, he was found under the influence of alcohol and 
questioned whether under the influence of drugs.  He was not 
mentally sound.  A physician noted it was incurred in the 
line of duty.  A blood alcohol test had not been made.  It 
was noted that the appellant admitted alcohol intake.  He had 
odor on his breath and intoxicated behavior.  The diagnoses 
were laceration of the right arm and alcohol intoxication.  
Another medical record notes that the veteran was intoxicated 
after two six-packs of beer intake.  He was drowsy and 
slightly disoriented though he responded to repeated command.  
The impression was laceration of the right arm, alcohol 
intoxication, and rule out mixed drug abuse.  In the 
emergency room he had been given medication to counteract the 
effects of the alcohol.  

Nursing notes after admission indicate that he was 
intoxicated and was not sure what had happened.  He had been 
admitted to the ward in restraints but was cooperative and 
the restraints were removed.  Nursing history indicates that 
the appellant affirmed that he drank alcoholic beverages, but 
the amount and frequency were not recorded.  He wanted to go 
home to the States.  Further assessment indicated that he was 
awake and alert.  The appellant reported having seen a 
psychiatric person two weeks earlier as he was not coping 
with the Army.  This was his first tour in the Army and he 
had been in Korea for six months which had been too long.  He 
had also talked with his commanding officer.  He had planned 
to go to the JAG office the day of his hospital admission to 
see about getting out.  After approximately four days of 
hospitalization, he was returned to duty on a profile 
limiting use of his right arm.  

A statement from a private doctor dated in September 2003 
indicates that the appellant had been a patient of his since 
1988.  The doctor had reviewed documentation and pictures 
related to the appellant's right arm injury which established 
that it occurred while he was serving actively in the armed 
services.  Dr. T.F.H. opined that residuals of the right 
forearm injury caused impairment of his function and was the 
result of his severe laceration which occurred while in the 
service.  

Dr. B.L.C. wrote in November 2004 and May 2006 that he had 
reviewed a VA rating decision dated in December 1993, the 
September 2003 medical record from Dr. T.H., the medical 
records from H.L., Ph.D., dated in December 1992 and 
September 2003, two police reports dated in October 1981, and 
a VA medical form dated in July 1987.  In a medical opinion, 
Dr. B.L.C. stated that the damage to the appellant's right 
arm was caused when he pushed his arm through the window 
while stationed in the military.  As discussed above, VA 
requested clinical records, however, records received were 
copies of his statements and copies of the evidence he 
reviewed.  

A reply from National Personnel Records Center dated in 
February 2004 indicated there was no line of duty report for 
a right arm injury in May 1981.  

The appellant was unable to furnish names of witnesses to the 
incident of putting his arm through the window.  Everyone was 
asleep.  In a report of accidental injury completed in March 
2004, the appellant denied that alcoholic intoxicants, 
narcotics, or drugs were involved.  He stated that he was 
asleep having a nightmare.  His nightmare was about being 
attacked by the enemy on the DMZ.  He got out of bed still in 
a deep sleep trying to get away from the enemy and 
unknowingly passed his arm through a window.  

The RO prepared an Administrative Decision in May 2004 that 
the veteran's right arm disability was not incurred in line 
of duty.  The RO found that based on the involvement of 
alcohol associated with the injury there appeared to be 
willful misconduct on the part of the claimant.  The veteran 
was notified of this decision by letter dated in June 2004. 

The Board has carefully considered the appellant's 
statements.  He is competent, as a lay person, to report that 
as to which he has personal knowledge.  Layno v. Brown, 6 
Vet. App. 465 (1994).  The Board finds, however, that his 
statements many years after the incident as to the occurrence 
of his right arm injury due to a nightmare are less probative 
than the contemporaneous records.  The records at the time of 
the right arm injury show recorded observations by several 
medical personnel that the appellant was intoxicated.  Also 
recorded at that time were comments made by the appellant 
that he had been drinking and had consumed two six packs of 
beer prior to pushing his right arm through the window.  

Although the appellant states on several occasions that he 
injured his arm when he awoke from a nightmare and that he 
was fully alert and aware of the seriousness of his right arm 
injury, medical records at the time of the incident indicate 
that he was intoxicated and did not recall what had happened.  
There is no indication in the contemporaneous records that 
the right arm injury was due to a nightmare.  The medical 
evidence at the time of medical treatment and hospitalization 
in May 1981 clearly indicates that he was intoxicated at the 
time of the injury.  

Although a doctor in the emergency room checked that the 
injury was in the line of duty, that does not represent a 
service department finding as to line of duty.  There was no 
evidence of a line of duty determination in the service 
medical records and the service department was unable to 
provide a line of duty determination for this injury.  

A May 2004 VA Administrative Decision found the veteran's 
right forearm disability from laceration was not incurred in 
line of duty because the involvement of alcohol was shown to 
be associated with the injury and this was considered willful 
misconduct. 

With respect to claims filed after October 31, 1990, an 
injury or disease incurred during active service will not be 
deemed to have been incurred in line of duty if the injury or 
disease was a result of the person's own willful misconduct, 
including abuse of alcohol or drugs.  38 U.S.C.A. § 105 (West 
2002); 38 C.F.R. §§ 3.1(m).  

The regulations provide that direct service connection may be 
granted only when a disability or cause of death was incurred 
or aggravated in line of duty, and not the result of the 
veteran's own willful misconduct or, for claims filed after 
October 31, 1990, the result of his or her abuse of alcohol 
or drugs.  38 C.F.R. § 3.301(a).

An injury incurred during active military service shall not 
be deemed to have been incurred in line of duty if such 
injury or disease was a result of the abuse of alcohol or 
drugs by the person on whose service benefits are claimed.  
For this purpose, alcohol abuse means the use of alcoholic 
beverages over time, or such excessive use at any one time, 
sufficient to cause disability to or death of the user.  
38 C.F.R. § 3.301(d). 

The appellant's claim for entitlement to service connection 
for a right arm injury was received in September 2003.  Thus, 
although the appellant's right arm injury was incurred during 
active service it is not deemed to have been incurred in the 
line of duty as the right arm injury was a result of his 
abuse of alcohol.  Accordingly, entitlement to service 
connection for the veteran's residuals of right arm 
laceration is barred as a matter of law.  

In sum, the facts in this case preclude the granting of 
benefits for a disability which results from the veteran's 
abuse of alcohol.  Where application of the law to the facts 
is dispositive, the appeal must be terminated because there 
is no entitlement under the law to the benefit sought.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for residuals of gunshot 
wound of the head with paralysis of the left side and skull 
defect is denied.

Entitlement to service connection for loss of use of the 
right arm status post laceration is denied.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


